             Case 1:20-cv-03477-LLS Document 26 Filed 08/31/20 Page 1 of 3




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------x
                                                          :
 TODD CONSOLAZIO, individually and on :
 behalf of all others similarly situated,                 : No.: 1:20-cv-03477-LLS
                                                          :
                            Plaintiff,                    : Hon. Louis L. Stanton
                                                          :
                            v.                            :
                                                          :
 AC2T, INC., BONNER ANALYTICAL                            :
 TESTING CO., and JEREMY HIRSCH.                          :
                                                          :
                            Defendants.                   :
---------------------------------------------------------x


       DECLARATION OF EDWARD P. BOYLE IN SUPPORT OF MOTION BY
          AC2T, INC. AND JEREMY HIRSCH TO DISMISS COMPLAINT

        Pursuant to 28 U.S.C. § 1746, Edward P. Boyle hereby declares as follows:

        1.      I am a member of the bar of this Court and of the law firm Venable LLP, which

represents Defendants AC2T, Inc. and Jeremy Hirsch in this action. I submit this declaration in

support of the Motion by Defendants AC2T, Inc. and Jeremy Hirsch to Dismiss the Class

Action Complaint. The facts set forth in this declaration are based on personal knowledge

and/or my review of the referenced documents.

        2.      Attached as Exhibit 1-A is a true and correct copy of the box packaging for the

Spartan Mosquito Eradicator product (the “Product”), taken from a November 2017 production.

Attached as Exhibit 1-B is a true and correct copy of the box packaging for the Product, taken

from a May 2018 production. For the avoidance of doubt, and because I do not conclusively

know which version the Plaintiff allegedly purchased, I have included both.

        3.      Attached as Exhibit 2-A is a true and correct copy of the insert included inside

the Product’s packaging, taken from a December 2017 production. Attached as Exhibit 2-B is a
            Case 1:20-cv-03477-LLS Document 26 Filed 08/31/20 Page 2 of 3




true and correct copy of the insert included inside the Product’s packaging, taken from a June

2018 production. For the avoidance of doubt, and because I do not conclusively know which

version the Plaintiff allegedly purchased, I have included both.

       4.      Attached as Exhibit 3 is a true and correct copy of Chapter 16 of “The Biology of

Mosquitoes, Volume I: Development, Nutrition and Reproduction” by A.N. Clements, published

in 2000 by CABI Publishing.

       5.      Attached as Exhibit 4 is a true and correct excerpt from “Aedes Aegypti. The

Yellow Fever Mosquito: Its Life History, Bionomics and Structure” by Sir Rickard Christophers,

published in 1960 by Cambridge University Press.

       6.      Attached as Exhibit 5 is a true and correct copy of an article by Kristina K.

Gonzales and Immo A. Hansen, titled “Artificial Diets for Mosquitoes,” published in 2016 by

the International Journal of Environmental Research and Public Health.

       7.      Attached hereto as Exhibit 6 is a true and correct copy of an article by Daniel A.

H. Peach and Gerhard Gries, titled “Mosquito Phytophagy—Sources Exploited, Ecological

Function and Evolutionary Transition to Haematophagy,” published in Entomologia

Experimentalis et Applicata in 2019.

       8.      Attached as Exhibit 7 is a true and correct copy of an article by Robert N.

Schaeffer et al., titled “Consequences of a nectar yeast pollinator preference and performance,”

published in 2016 in Functional Ecology.

       9.      Attached as Exhibit 8 is a true and correct copy of an article by Ryan C. Smith et

al., titled “The Plasmodium bottleneck: malaria parasite losses in the mosquito vector,”

published in 2014 in Memórias do Instituto Oswaldo Cruz.
          Case 1:20-cv-03477-LLS Document 26 Filed 08/31/20 Page 3 of 3




       10.     Attached as Exhibit 9 is a true and correct copy of an article by Jovana Bozic et

al., titled “Mosquitoes can harbor yeasts of clinical significance and contribute to their

environmental dissemination,” published in 2017 in Environmental Microbiology Reports.

       11.     Attached as Exhibit 10 is a true and correct copy of an article by P. Tawidian et

al., titled “Mosquito-Fungus Interactions and Antifungal Immunity,” published in 2019 by Insect

Biochemistry and Molecular Biology.

       12.     Attached as Exhibit 11 is a true and correct copy of pages from the website

maintained by the Mosquito Illness Alliance, available at http://mosquitoillnessalliance.org (last

visited August 24, 2020), which is cited in paragraph 15 of the Complaint filed in this action.

       Pursuant to Title 28, United States Code, Section 1746, I declare under penalty of perjury

that the foregoing is true and correct, to the best of my knowledge, information, and belief.



Dated: New York, New York
       August 27, 2020




                                                                                     ________
                                              EDWARD P. BOYLE
